Barker, J.
1. The contention that the statute did not authorize the method of improving the brook which was adopted by the town authorities is disposed of adversely to the petitioners in Beals v. James, 173 Mass. 591, in which we have construed St. 1887, c. 99.
2. The statement in the notice given to the petitioner and others that the board intended to assess a portion of the expense of the improvement upon the estates benefited, according to law, was a sufficient declaration that the action of the board was taken under the provisions of law authorizing the assessment of betterments. Masonic Building Association v. Brownell, 164 Mass. 306.
3. That the old channel had been obstructed by persons other than the respondents since the construction of the new channel was immaterial to the present case, and evidence of such obstruction was rightly excluded.

Petition denied.